DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 3-9 and 21 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been considered but are not found to be persuasive.

Applicant asserts that in the prior art, the state machine is not configured in the programmable logic array as claimed. One of ordinary skill in the art would have understood that in the control systems for UAVs, there are many known options for the specific hardware arrangement. The resulting control of the UAV based on the programming is often what distinguishes one control system from another. State machines being configured in a programmable logic array are well-known in the art, and under the broadest reasonable interpretation, any basic control system constitutes a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 USC 103 as being unpatentable over US20110248121 ("Hirvonen") and US20190189016 ("Kubie").

Claim 3
Hirvonen discloses a control system for an unmanned vehicle, comprising: 
a first processing unit configured to execute a primary process for controlling the unmanned vehicle (abstract: The remote electronics unit may be configured to output an actuator command based on the primary control signal if the primary control signal is available and valid and to output the actuator command based on the backup control signal if the primary control signal is unavailable or invalid.
a programmable logic array in operative communication with the first processing unit (0009 backup control system may be implemented as an analog or programmable logic based control system or a software based control system.);
a state machine configured in the programmable logic array, the state machine configured to enable control of the unmanned vehicle according to a backup process in response to an invalid output of the first processing unit (abstract: The remote electronics unit may be configured to output an actuator command based on the primary control signal if the primary control signal is available and valid and to output the actuator command based on the backup control signal if the primary control signal is unavailable or invalid.), 
wherein the state machine is configured to: receive a first signal associated with the output of the first processing unit (abstract); 
Hirvonen fails to disclose that the primary and backup processes are autopilot processes, and instructions to: receive a second signal associated with an output of a remote device configured to control the unmanned vehicle via user-manipulation of one or more input devices of the remote device; when the second signal indicates a user-selection to control the unmanned vehicle based on at least one autopilot input, enable control of the unmanned vehicle by the primary autopilot process or the backup autopilot process; and when the second signal does not indicate a user-selection to control the unmanned vehicle based on the autopilot process, enable control of the UAV by the remote device. However, Hirvonen does disclose that that these processes are controls for the aircraft (abstract). Furthermore, Kubie teaches a system of controlling an aerial vehicle, including:
that the primary and backup processes are autopilot processes (0003 autonomous), and wherein the state machine is configured to: 
receive a second signal associated with an output of a remote device configured to control the unmanned vehicle via user-manipulation of one or more input devices of the remote device (0003 For instance, a remote pilot or driver may wish to leave navigation to an autonomous system while manually performing another task, such as operating a mechanical system for picking up objects, as an example.); 
when the second signal indicates a user-selection to control the unmanned vehicle based on at least one autopilot input, enable control of the unmanned vehicle by the primary autopilot process or the backup autopilot process (0003 For instance, a remote pilot or driver may wish to leave navigation to an autonomous system while manually performing another task, such as operating a mechanical system for picking up objects, as an example.); and 
when the second signal does not indicate a user-selection to control the unmanned vehicle based on the autopilot process, enable control of the UAV by the remote device (0003 For instance, a remote pilot or driver may wish to leave navigation to an autonomous system while manually performing another task, such as operating a mechanical system for picking up objects, as an example.)
Hirvonen and Kubbie both disclose systems of controlling aircraft. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hirvonen to include the teaching of Kubbie since the claimed invention is merely a combination of old elements, and in the 

Claim 4
Hirvonen discloses wherein the state machine is configured to: when the second signal indicates a user selection to control the unmanned vehicle based on the at least one autopilot input, enable control of the UAV by the primary autopilot process in response to a valid output of the primary autopilot process (abstract: The remote electronics unit may be configured to output an actuator command based on the primary control signal if the primary control signal is available and valid and to output the actuator command based on the backup control signal if the primary control signal is unavailable or invalid.).

Allowable Subject Matter
Claims 5-8 and 21 are objected to as being dependent upon a rejected base claim, but appear to be allowable pending an updated search and if rewritten in independent form including all of the limitations of the base claim and any intervening claims since, in the context of autopilot control systems, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the claimed subject matter. 

Claims 1, 2 and 9 are allowed.

Conclusion
	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663